Order unanimously reversed, with costs, appellants’ motion granted and venue changed to Broome County. Memorandum: The respondents inadvertently placed venue of this action in Tompkins County where none of the parties reside. Pursuant to CPLR 510 (subd. 1) and CPLR 511, the appellants demanded that venue be remoyed to Broome County, where aE of the parties reside. The respondents then moved for a change of venue to Cayuga County, the county where real property involved in the dispute is located, and the appellants cross-moved seeking the Broome County venue. Special Term changed the venue to Cayuga County. We view this action as transitory in nature since it is based upon an agreement made after the sales contract, some parties to which did not sign the agreement. The respondents’ motion should have been denied and the appellants’ motion granted and the venue changed to Broome County (Upjohn v. First M. E. Church Soc., 156 App. Div. 147; 2 Weinstein-Korn-Miller, par. 503.01). (Appeal from order of Cayuga Special Term, granting motion for change of venue.) Present—Witmer, J. P., Moule, Cardamone, Simons and Mahoney, JJ.